Exhibit 10.25

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into as of
11:59 p.m. on June 30, 2013 by and between ADK GEORGIA, LLC, a Georgia limited
liability company (“Lessee”) and TYBEE NH, LLC, a Georgia limited liability
company  (“Tybee NH”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Lease (“Master Lease”) dated August 1, 2010,
Lessee leased from William M. Foster (“Lessor”) the premises described and
defined in the Master Lease as the Property (the “Property”);

 

WHEREAS, Tybee NH is a Georgia limited liability company whose issued and
outstanding membership interests are owned by Robert Lancaster; and

 

WHEREAS, Tybee NH desires to sublease that portion of the Property located at 26
Van Horne Street, Tybee Island, Georgia consisting of 50 licensed beds (the
“Premises”) on the terms and conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of Ten Dollars and no/100 ($10.00), and
the mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration paid by each party to the other, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Premises.  Lessee does hereby lease to Tybee NH, and Tybee NH
does hereby lease from Lessee, for the term and upon the conditions hereinafter
provided, the Premises.

 

2.             Terms and Conditions.  The term of this Sub-sublease shall be for
the same term as the Master Lease.  This Sub-sublease is subject to the Master
Lease and all of the terms, covenants, and conditions in the Master Lease are
applicable to this Sub-sublease with the same force and effect as if Lessee were
the lessor under the Master Lease and Tybee NH were the lessee thereunder.

 

3.             Rent.  During the term of this Sub-sublease, Tybee NH shall pay
to Lessee, rent in the amount of $18,207.00 per month subject to rent increases
and other charges relating to the Premises payable by Lessee under the Master
Lease.

 

4.             Remedies.  In the event (i) Tybee NH defaults under this Sublease
and/or the Master Lease or (ii) the entering into of this Sublease results in
Lessor giving notice of default under the Master Lease, Lessee shall have the
right to terminate this Sublease immediately.  The remedy described in the
preceding sentence shall be in addition to all other remedies available at law
or in equity.

 

--------------------------------------------------------------------------------


 

5.             Representations and Warranties.  Lessee hereby makes the
following representations and warranties, each of which is material:  (a) the
Master Lease and Sublease are in full force and effect; (b) Lessee has no
knowledge of any event having occurred that authorizes the termination of the
Master Lease and/or the Sublease; and (c) Lessee has no knowledge of any default
under the Master Lease and/or the Sublease, nor has Lessee received any notice
of default from Lessor or Lessee.

 

6.             Governing Law and Venue.  This Sublease is made pursuant to, and
shall be construed and enforced in accordance with, the laws in force in the
State of Georgia, and any dispute arising hereunder shall be brought in the
courts of Chatham County, Georgia.

 

7.             Entire Agreement.  The parties hereby understand and agree that
this Sublease contains the entire agreement between the parties and cannot be
changed or modified except by a written instrument subsequently executed by the
parties hereto.

 

{Signatures on Following Page}

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be duly
executed and delivered as of the day and year first written above.

 

 

SUBLESSEE:

LESSEE:

 

 

 

 

TYBEE NH, LLC,

ADK GEORGIA, LLC,

a Georgia limited liability company

a Georgia limited liability company

 

 

 

 

By:

/s/ Robert Lancaster

 

By:

/s/ Boyd P. Gentry

 

Robert Lancaster, Manager

 

Name:

Boyd Gentry

 

Title:

C.E.O.

 

3

--------------------------------------------------------------------------------